Notice of Pre-AIA  or AIA  Status
Claims 1, 5-10, 12-13, 17 and 21 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.           The amendment filed on 09/05/2022 has been entered and considered by the examiner.
By the amendment, claims 1, 5-10, 12, 13 and 17 are amended. Claims 2-4, 11, 14-16 and 18-20 are cancelled. In light of the amendments made, the 101 rejection is withdrawn. However, Examiner found the new matter added by the amendments.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 09/05/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.        Claims 1, 5-10, 12-13, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a.    Claims 1 and 13 recites the limitation “determining that a first shale oil and gas region of the plurality of shale oil and gas regions is a shale oil and gas sweet spot region when the final produced oil equivalent of the first shale oil and gas region exceeds a threshold; and determining that a second shale oil and gas region of the plurality of shale oil and gas regions is not a shale oil and gas sweet spot region when the final produced oil equivalent of the second shale oil and gas region does not exceed the threshold value. The specification does not provide written description on determining the shale oil and gas region of the plurality of shale oil and gas regions is a shale oil and gas sweet spot region or not a shale oil and gas sweet spot region based on only the final produced oil equivalent of the shale oil and gas region. See specification page 25, lines 14-21 and claim 12, determining the shale oil and gas region is a shale oil and gas sweet spot region or not a shale oil and gas sweet spot region is made only based on the ratio of the final produced oil equivalent to the economic lower limit value of the final produced oil equivalent of the shale oil and gas region. Thus, it is not enough that one skilled in the art would be able to make and use the invention based on the final produced oil equivalent only. 

b. Additionally, claims 1 and 13 recites the limitations “forming a production well at a location in the first shale oil and gas region and not forming any production wells at any locations in the second shale oil and gas region; and producing oil or gas from the production well at the location in the first shale oil and gas region.” Applicant arguments dated on 09/05/2022 says the following limitation is supported by e.g., page 22, lines 1-16; page 25, lines 14-21; page 26, lines 16-25; and page 34, lines 4-24. The specification does not provide sufficient details or written description on forming a production well at a location in the first shale oil and gas region and not forming any production wells at any locations in the second shale oil and gas region. There is nowhere in the specification that discloses the location of plurality of shale oil and gas regions where the production well is formed or not. Hence without knowing what is the location of shale oil and gas regions and how it is determined, a person of ordinary skill in the art would not be able to make and use the invention. 

For the examination process, examiner interprets this limitation in view of specification page 1 as producing oil or gas at the first shale oil and gas region predicted as a shale oil and gas sweet spot region.

Claims 5-10, 12, 17 and 21  are also rejected under 35 USC 112 (a) by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 103
6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.           Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Yao. (Occurrence of multiple fluid phases across a basin, in the same shale gas formation–Eagle Ford Shale example. Texas A&M University, 2014) in view of Teng et al. "Production performance analysis of multiple fractured horizontal wells with finite-conductivity fractures in shale gas reservoirs." Journal of Natural Gas Science and Engineering 36 (2016): 747-759.

Regarding claim 1, 13 and 17
Tian teaches a exploring and producing shale oil and gas (see page 5-Eagle Ford Shale extends from the Mexican border northeastward to the Texas–Louisiana border. Present exploration and production are focused on the Rio Grande Embayment of South Texas, where more than a dozen operators have Eagle Ford leases and/or vertical and horizontal production wells)

dividing an evaluation region into a plurality of shale oil and gas regions according to a distribution range of a shale target layer in a research region; (see page 15-We identified mappable stratigraphic units in regional cross sections, correlated those units throughout the study area, made the isopach maps, and evaluated key petrophysical parameters, such as mineralogy, TOC, and cyclicity of the Lower Eagle Ford. Other key reservoir parameters were also analyzed and mapped, including reservoir pressure gradient and fluid types. See also page 29- Approximately 600 depth-registered image and 500 digital well logs were used to analyze the structural and stratigraphic settings of the Eagle Ford Shale. From numerous regional cross sections, we analyzed stratigraphy and divided the Eagle Ford Shale into three units. See table 7-distribution range of layers and its petrophysical parameters)

collecting a shale core sample of the shale target layer in each shale oil and gas region. (see abstract- Successful exploration and development of the Eagle Ford Shale Play requires reservoir characterization, recognition of fluid regions, and the application of optimal operational practices in all regions. We divided Eagle Ford Shale into three layers. The Lower Eagle Ford is present throughout the study area; Using stratigraphic and petrophysical analyses, we evaluated key parameters, of reservoir depth and thickness, fluid composition, reservoir pressure, total organic carbon (TOC), and number of limestone and organic-rich marl interbeds of the Lower Eagle Ford Shale. Spatial statistics were used to identify key reservoir parameters affecting Eagle Ford production.)

selecting influencing parameters controlling final produced oil equivalent of shale oil and gas of the shale target layer, (see abstract-We divided Eagle Ford Shale into three layers. The Lower Eagle Ford is present throughout the study area; Well deliverability was modeled to optimize oil production
rate by designing appropriate operational parameters.)
comprising: selecting parameters of a total organic carbon content, a maturity of organic matter, and an effective shale thickness, which represent an oil and gas content of the shale target layer, as an oil and gas content influencing parameter of the shale target layer; (see abstract-Using stratigraphic and petrophysical analyses, we evaluated key parameters, of reservoir depth and thickness, fluid composition, reservoir pressure, total organic carbon (TOC), and number of limestone and organic-rich marl interbeds of the Lower Eagle Ford Shale. From NW to SE, Eagle Ford fluids evolve from oil, to gas condensate and, finally, to dry gas, reflecting greater depth and thermal maturity. See also table 14- Reservoir properties that differentiate the oil-productive region (Region 1) from the gas-productive region (Region 2) are the higher thermal maturity in Region 2)

selecting parameters of a total porosity of shale and an original formation pressure, which represent an oil and gas fluidity of the shale target layer, as an oil and gas fluidity influencing parameter of the shale target layer; (see page 97-Other parameter inputs, such as saturation and porosity, were obtained from Eagle Ford Shale publications (Table 7 and 13) see page 124-We tested various bottom hole flowing pressures to assess how this pressure would influence cumulative production.) and 

providing, using a computer system comprising one or more processors, final produced oil equivalent prediction models corresponding to the influencing parameters (see page 14-We began work on this project by identifying the Eagle Ford Shale units and building the stratigraphic model using well logs. See also page 102-simulation models in Computer Modeling Group Ltd. (CMG) software.)
of the total organic carbon content, (See page 85-86 and fig 80) 
the maturity of organic matter, (see equation 4- The level of maturity (LOM) was required for the TOC calculations (Eq. 4) and fig 44.)
the effective shale thickness, (See page 85- and fig 79)
the total porosity of shale, (Fig. 106—Gas condensate well sensitivity analysis of porosity on cumulative oil production.)
 the original formation pressure,(see fig 83-86 and page 91-93) respectively; 

measuring the shale core sample in each shale oil and gas region to acquire influencing parameter values of the total organic carbon content for each shale oil and gas region; (See page 85-86 and fig 80) 
the maturity of organic matter, (see equation 4- The level of maturity (LOM) was required for the TOC calculations (Eq. 4) and fig 44.)
the effective shale thickness, (See page 85- and fig 79)
the total porosity of shale, (Fig. 106—Gas condensate well sensitivity analysis of porosity on cumulative oil production.)
 the original formation pressure,(see fig 83-86 and page 91-93) 
the clay content, respectively; (see page 43- Spectral gamma ray logs were used in two single well analyses to evaluate (1) the contribution of organic (uranium) and clays (thorium and potassium) to gamma ray responses and (2) the vertical and lateral variability of clay content and TOC (Figs. 40 through 42). )


determining, for each shale oil and gas region and using the final produced oil equivalent prediction models and the one or more processors, (SEE page 102-simulation models in Computer Modeling Group Ltd. (CMG) software) a final produced oil equivalent corresponding to each of the influencing parameter values according to the total organic carbon content value; (See page 85-86 and fig 80) 

    PNG
    media_image1.png
    318
    584
    media_image1.png
    Greyscale

the maturity of organic matter, (see equation 4- The level of maturity (LOM) was required for the TOC calculations (Eq. 4) and fig 44.) 
the effective shale thickness, (See page 85- and fig 79)

    PNG
    media_image2.png
    338
    581
    media_image2.png
    Greyscale

the total porosity of shale, (Fig. 106—Gas condensate well sensitivity analysis of porosity on cumulative oil production.)

    PNG
    media_image3.png
    353
    559
    media_image3.png
    Greyscale


 the original formation pressure,(see fig 83-86 and page 91-93) 

    PNG
    media_image4.png
    365
    564
    media_image4.png
    Greyscale


Examiner note: There is direct relationship between the total organic matter and level of maturity as provided by equation 4 
    PNG
    media_image5.png
    38
    520
    media_image5.png
    Greyscale
and values of LOM is defined in fig 44. Thus, it is obvious to predict the cumulative oil production for maturity of organic matter. 
determining that a first shale oil and gas region to be predicted of the plurality of shale oil and gas regions is a shale oil and gas sweet spot region when the final produced oil equivalent of the first shale oil and gas region exceeds a threshold; (See page 16- Eagle Ford Shale produces both oil and gas. Peak monthly well production is variable for all fluids. The production region is narrow in the northeastern area and widens to the southwest. The most productive gas wells are located south of the Stuart City Shelf Margin, where production commonly exceeds 80 MMcf/month/well (MMcf/M/W) (Fig.
13). Peak oil production is greatest in Karnes and Gonzales counties, where production exceeds 16,000 bbl/month/well (bbl/M/W) (Fig. 14).)


determining that a second shale oil and gas region of the plurality of shale oil and gas regions is not a shale oil and gas sweet spot region when the final produced oil equivalent of the second shale oil and gas region does not exceed the threshold value; ((See page 16- Eagle Ford Shale produces both oil and gas. Peak monthly well production is variable for all fluids. The production region is narrow in the northeastern area and widens to the southwest. The most productive gas wells are located south of the Stuart City Shelf Margin, where production commonly exceeds 80 MMcf/month/well (MMcf/M/W) (Fig.
13). Peak oil production is greatest in Karnes and Gonzales counties, where production exceeds 16,000 bbl/month/well (bbl/M/W) (Fig. 14).)
forming a production well at a location in the first shale oil and gas region and not forming any production wells at any locations in the second shale oil and gas region; and producing oil or gas from the production well at the location in the first shale oil and gas region. (see page 5- Present exploration and production are focused on the Rio Grande Embayment of South Texas, where more than a dozen operators have Eagle Ford leases and/or vertical and horizontal production wells. The Eagle Ford Shale wells produce oil, condensate, and dry gas, depending on the geological setting. see page 14-Objectives of this study were to optimize Eagle Ford well deliverability by identifying the most favorable production areas and operational parameters. See page 61-The wells used to calculate geological parameters are vertical wells that were drilled for reservoirs below the Eagle Ford Shale. However, production wells are horizontal wells. To determine the parameters affecting production, we need both the production and geological data for a common location. This involves predictions from both the vertical well locations and the horizontal well locations )

Tian does not teach selecting a parameter of a clay volume content, which represents the ability of the shale target layer to produce fractures by shale transformation, as a compressibility influencing parameter; final produced oil equivalent prediction models of the clay volume content;  using the final produced oil equivalent prediction models, a final produced oil equivalent corresponding to the clay volume content. 

In the related field of invention, Teng teaches selecting a parameter of a clay volume content, which represents the ability of the shale target layer to produce fractures by shale transformation, as a compressibility influencing parameter; (see abstract- Shale gas flow is controlled by multiple mechanisms and multi-stage hydraulic fracturing often creates complex fracture geometry. Multiple mechanisms were considered, which contained diffusion in kerogen bulk, desorption from the surface of organic matters and clay minerals, slippage flow in matrix pores, transient-state inter-porosity flow and Darcy flow in natural fractures.  See also page 756-As shown in Fig. 9, clay minerals content has a minor effect on gas production performance of the MFHW. From the cumulative production curves, we can see that a higher value of clay minerals content leads to a larger cumulative gas production. This is because clay minerals have adsorption ability to provide space for shale gas. As clay minerals content increases, more gas can adsorb on the surface of clay minerals and thus a larger production rate and cumulative gas production can be obtained.)

final produced oil equivalent prediction models of the clay volume content; (See abstract- This paper presented a new semi-analytical model to study the pressure behavior and production performance of MFHWs with finite conductivity fractures in shale gas reservoirs. Multiple mechanisms were considered, which contained diffusion in kerogen bulk, desorption from the surface of organic matters and clay minerals, slippage flow in matrix pores, transient-state inter-porosity flow and Darcy flow in natural fractures. see also fig 9, 12 and 13)

using the final produced oil equivalent prediction models, a final produced oil equivalent corresponding to the clay volume content; (See section 5.3.5- As shown in Fig. 9, clay minerals content has a minor effect on gas production performance of the MFHW. From the cumulative production curves, we can see that a higher value of clay minerals content leads to a larger cumulative gas production. This is because clay minerals have adsorption ability to provide space for shale gas. As clay minerals content increases, more gas can adsorb on the surface of clay minerals and thus a larger production rate and cumulative gas production can be obtained. See also section 5.3.8-5.3.9, fig 12 and 13)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of successful exploration and development of the Eagle Ford
Shale Play as disclosed by Tian to include selecting a parameter of a clay volume content, which represents the ability of the shale target layer to produce fractures by shale transformation, as a compressibility influencing parameter; final produced oil equivalent prediction models of the clay volume content;  using the final produced oil equivalent prediction models, a final produced oil equivalent corresponding to the clay volume content as taught by Teng in the system of Tian in order to evaluate shale gas production performance of the multiple fractured horizontal well (MFHW) in shale gas reservoirs. Also, provide a new semi-analytical model to study the pressure behavior and production performance of MFHWs with finite conductivity fractures in shale gas reservoirs. (See Abstract, Teng)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN105986816A LIAO et al.
Discussing the method for identifying a shale formation dessert, comprising the steps of: determining kerogen volume, gas porosity, gas saturation, and gas saturation of a shale formation according to well logging data. Total organic matter content, using the radar map analysis method to obtain the shale formation geological dessert coefficient.
“Investigation of hydraulic fracture complexity and the benefits of complexity and the benefits of maximizing or minimizing complexity in unconventional resources” , Kassim, 2017
Discussing the developed stimulation optimization parameters based on proppant mass, fracture spacing and number of clusters, and developed methods to measure optimization effectiveness and to investigate fracture complexity and its impact on well performance and economics.

8.      All claims 1, 5-10, 12-13, 17 and 21 are rejected.
9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147